DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-11, and 13-19 are pending. Claims 1, 9, and 17 are independent.

Response to Arguments
The rejections of the Non-Final office action mailed 7/1/2021 have been overcome by the applicant's amendments and persuasive arguments.

Allowable Subject Matter
Claims 1-3, 5-11, and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Kfouri et al., US Patent No. 7,856,342 discloses CAD building modeling with structural analysis. Based on the structural analysis the system determines areas that require additional structural reinforcement. The system identifies various physical elements and associates the elements with area reinforcement objects (column 4 paragraphs 2-4). The properties of the reinforcement areas may be dynamically adjusted as other parameters change. 
Zhiping Kuang et al., "Computational and Experimental Mechanical Modelling of a Composite Grouted Splice Sleeve Connector System," discloses a system to reinforce areas associated with precast concrete sections. The reinforcement area is surrounded with a sleeve 
Budge, US Patent Application Publication No. 2004/0118069 discloses a framing stud and panel system that may be filled to form a structural solid filled wall in a form of pre-engineered framing sections ([0031-00338]). 
However, the claims as recited are allowable since when reading the claims in light of the specification, none of the references of record anticipates, or renders obvious the recited combination as a whole; including the combination of limitations specified in the independent claims, including the further limitations:
Claim 1: “generating, by the at least one processors, a set of alterations to the frame based on the weaknesses identified in the frame, the assemblies and the members which are involved in the weaknesses identified in the frame are identified, based on a predetermined strength from the stress model; manipulating, by the at least one processor, an identified section of the frame, wherein the identified sections of the frame are to be modified to produce a value greater than the predetermined strength intended from the stress model; analyzing, by the at least one processor, the identified sections of the frame which was manipulated to determine the manipulation from an original state and determining a manipulation to a foundation based on the manipulation to the frame; and generating, by the at least one processor, a set of casts based on the change from the original state to the manipulated state of each section of the frame to be reinforced, wherein the set of casts are substantially aligned with an outside edge of the set of members and have substantially a similar profile”;

Claim 17: “analyzing the series of interconnecting c-channel members, by applying at least one load, wherein weaknesses in the interconnection of the c-channel members is identified; identifying interconnections of the c-channel members which failed the load to be altered based on the identified weaknesses; analyzing the failed interconnections of the c-channel members to determine a design of a concrete reinforcement to the interconnection of the c-channel members, wherein the alterations produce a frame which is able to pass the applied at least one load; manipulating the identified interconnections of the model based on the design of the concrete reinforcement, wherein the model is manipulated to show the concrete reinforcements; generating a set of casts based on each reinforcement of the c-channel members, wherein the set of casts are substantially aligned with an outside edge of the in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN W CRABB/Examiner, Art Unit 2148